UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X                    02/20/2020
                                                               :
 DINO ANTOLINI,                                                :
                                                               :
                                              Plaintiff,       :     19 Civ. 6264 (LGS)
                                                               :
                            -against-                          :          ORDER
                                                               :
 KENNETH ROSENBLUM, et al.,                                    :
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        Whereas this case has been assigned to me for all purposes, it is hereby,

        ORDERED that counsel review and comply with the Court’s Individual Rules and

Procedures (“Individual Rules”) (available at the Court’s website,

http://nysd.uscourts.gov/judge/Schofield).

        ORDERED that counsel for all parties shall appear for a status conference with the Court

at the time and place listed below. All pretrial conferences must be attended by the attorney who

will serve as principal trial counsel. (Parties who are not within the tri-state area may appear by

telephone by calling chambers together from a landline at (212) 805-0288 at the appointed time).

Any open legal issues can be addressed at the conference.

        ORDERED that counsel for all parties file on ECF a joint letter with the Court no later

than February 27, 2020. The parties shall append the most recent scheduling order, if any, to the

status letter. The status letter should not exceed 5 pages, and should provide the following

information in separate paragraphs:

        1. Which, if any, parties will appear for the conference remotely by telephone.
2. A brief statement of the nature of the case, the principal claims and defenses, and the

   major legal and factual issues that are most important to resolving the case, whether

   by trial, settlement or dispositive motion;

3. A brief statement by plaintiff as to the basis of subject matter jurisdiction and venue,

   and a brief statement by each other party as to the presence or absence of subject

   matter jurisdiction and venue. Statements shall include citations to relevant statutes.

   In addition, in cases for which subject matter jurisdiction is founded on diversity of

   citizenship, the parties shall comply with the Court’s Individual Rule IV.A.3;

4. A brief description of any (i) motions that have been made and decided, (ii) motions

   that any party seeks or intends to file, including the principal legal and other grounds

   in support of and opposition to the motion, (iii) pending motions and (iv) other

   applications that are expected to be made at the status conference;

5. A brief description of any discovery that has already taken place, and any discovery

   that is likely to be admissible under the Federal Rules of Evidence and material to

   proof of claims and defenses raised in the pleadings. (This is narrower than the

   general scope of discovery stated in Rule 26(b)(1));

6. A computation of each category of damages claimed, see Fed. R. Civ. P.

   26(a)(1)(A)(iii);

7. A statement of procedural posture and upcoming deadlines;

8. A statement describing the status of any settlement discussions and whether the parties

   would like a settlement conference; and

9. Any other information that the parties believe may assist this Court in resolving the

   action.

                                          2
       Unless notified otherwise by the Court, the parties should presume that any Scheduling

Order or Case Management Plan remains in effect notwithstanding the case’s transfer. Any

request for an extension or adjournment shall be made by letter as provided in Individual Rules

I.B.2 and must be received at least 48 hours before the deadline or conference.

       DATE AND PLACE OF CONFERENCE: March 5, 2020 at 10:40 a.m. ET, in

Courtroom 1106 of the United States District Court for the Southern District of New York,

Thurgood Marshall U.S. Courthouse at 40 Foley Square, New York, New York.

       SO ORDERED.

Dated: February 20, 2020
       New York, New York




                                                3
